 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     STEPHEN S. KORNICZKY, Cal. Bar No. 135532
 2
     MARTIN R. BADER, Cal. Bar No. 222865
 3   MATTHEW W. HOLDER, Cal. Bar No. 217619
 4
     12275 El Camino Real, Suite 200
     San Diego, California 92130
 5   Telephone: 858.720.8900
 6
     Facsimile: 858.509.3691
     E mail      skorniczky@sheppardmullin.com
 7               mbader@sheppardmullin.com
 8               mholder@sheppardmullin.com
     MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
 9
     MONA SOLOUKI, Cal. Bar No. 215145
10   Four Embarcadero Center, 17th Floor
     San Francisco, California 94111
11
     Telephone: 415.434.9100
12   Facsimile: 415.434.3947
     E mail      mscarborough@sheppardmullin.com
13
                 msolouki@sheppardmullin.com
14
     Attorneys for Plaintiff Continental
15 Automotive Systems, Inc.
16
                          UNITED STATES DISTRICT COURT
17                       NORTHERN DISTRICT OF CALIFORNIA
18
   CONTINENTAL AUTOMOTIVE                         Case No. 5:19-cv-2520-LHK
19 SYSTEMS, INC., a Delaware
20 corporation,                                   NOTICE OF PARTIAL
                                                  WITHDRAWAL OF PLAINTIFF’S
21                Plaintiff,                      MOTION FOR ANTI-SUIT
22                                                INJUNCTION (DKT. 32), AND
           v.                                     REQUEST FOR SAME
23
24 AVANCI, LLC, et al.,                           Hearing Date: October 10, 2019
                                                  Time: 1:30 p.m.
25                Defendants.                     Place: Courtroom 8
26                                                Judge: Hon. Lucy H. Koh

27
28
                                                                           Case No. 19-cv-2520-LHK
                                           NOTICE OF PARTIAL WITHDRAWAL OF PLAINTIFF’S MOTION
                                               FOR ANTI-SUIT INJUNCTION, AND REQUEST FOR SAME
 1           Plaintiff Continental Automotive Systems, Inc. (“Continental”) hereby
 2 provides the Court with a further update regarding the matters previously addressed
 3 in Dkts. 89, 95, insofar as service of the German court’s so-called “anti-anti-suit
 4 injunction order” (the “German Order”) on Continental is concerned.
 5           On or about August 28, 2019, Continental was finally served with the German
 6 Order via the Hague Convention, and thus the order became effective against
 7 Continental by virtue of the service. For the Court’s reference and convenience, a
 8 certified English translation of the German Order is attached to Nokia’s prior filing
 9 at Dkt. 89-1, pages 5-19. As a result, pursuant to the terms of the German Order,
10 Continental hereby partially withdraws its motion for anti-suit injunction (Dkt. 32)
11 insofar as it requested that the Court enjoin defendants Nokia Solutions and
12 Networks Oy and Nokia Technologies Oy, and any related entities (collectively
13 “Nokia”) from further pursuing the following ten cases pending in Germany1:
14               • Nokia Solutions and Networks Oy v. Daimler AG, First Munich
15                  Regional Court, Patent Division, No. 21 O 3889/19.
16               • Nokia Technologies Oy v. Daimler AG, First Munich Regional Court,
17                  Patent Division, No. 7 O 3890/19.
18               • Nokia Technologies Oy v. Daimler AG, First Munich Regional Court,
19                  Patent Division, No. 21 O 3891/19.
20               • Nokia Technologies Oy v. Daimler AG, Düsseldorf Regional Court,
21                  Patent Division, No. 4a O 26/19.
22               • Nokia Technologies Oy v. Daimler AG, Düsseldorf Regional Court,
23                  Patent Division, No. 4a O 27/19.
24               • Nokia Technologies Oy v. Daimler AG, Düsseldorf Regional Court,
25                  Patent Division, No. 4c O 17/19.
26               • Nokia Technologies Oy v. Daimler AG, Mannheim Regional Court,
27
28
     1
         The limited nature of Continental’s withdrawal is addressed further below.
                                                -1-                       Case No. 19-cv-2520-LHK
                                          NOTICE OF PARTIAL WITHDRAWAL OF PLAINTIFF’S MOTION
                                              FOR ANTI-SUIT INJUNCTION, AND REQUEST FOR SAME
 1                Patent Division, No. 2 O 37/19.
 2            • Nokia Technologies Oy v. Daimler AG, Mannheim Regional Court,
 3                Patent Division, No. 2 O 36/19.
 4            • Nokia Solutions and Networks Oy v. Daimler AG, Mannheim Regional
 5                Court, Patent Division, No. 2 O 35/19.
 6            • Nokia Solutions and Networks Oy v. Daimler AG, Mannheim Regional
 7                Court, Patent Division, No. 2 O 34/19.
 8         This action is required of Continental by the terms of the German Order, with
 9 the threat of substantial monetary fines and/or the imprisonment of its board
10 members in Germany if Continental does not comply. Continental is immediately
11 opposing the order in Germany, and will pursue any subsequent appeal as necessary,
12 and thus Continental’s partial withdrawal is without prejudice to renewing the
13 portion of its motion that is specific to the above-listed ten cases following the
14 results of the above process in Germany, if successful. In the meantime, Continental
15 confirms that it is partially withdrawing its motion insofar as it relates to the above-
16 listed ten cases pending in Germany, and requests that the Court proceed consistent
17 with Continental’s withdrawal, as Continental is required to do by the terms of the
18 German Order.
19         Otherwise, Continental seeks to confirm that it is not withdrawing its motion
20 for anti-suit injunction in any other respect, i.e., insofar as it seeks an order
21 enjoining the other defendants in this proceeding, as well as Nokia, from pursuing or
22 instituting against Continental or any of its customers (or their subsidiaries or
23 affiliates) any other action alleging infringement of their global 2G, 3G and 4G
24 SEPs during the pendency of the FRAND proceeding in this Court, or from acting in
25 concert with anyone to pursue or institute such an action. The surviving aspects of
26 Continental’s motion remain vital to the fair and effective administration of justice
27 in this case, wherein Continental has asked this Court to (1) confirm that Continental
28 is entitled to a FRAND license to the SEPs owned and/or otherwise licensed by
                                            -2-                    Case No. 19-cv-2520-LHK
                                         NOTICE OF PARTIAL WITHDRAWAL OF PLAINTIFF’S MOTION
                                             FOR ANTI-SUIT INJUNCTION, AND REQUEST FOR SAME
 1 Defendants, (2) confirm that the terms and conditions being demanded by
 2 Defendants for a license to their SEPs are not FRAND, and (3) otherwise establish
 3 and impose the FRAND terms and conditions for such a license. Absent relief from
 4 the Court as to the surviving aspects of Continental’s motion, Continental remains
 5 deeply concerned that Defendants will continue to pursue separate proceedings
 6 against Continental’s customers (see Dkt. 82, addressing Sharp’s separate and
 7 ongoing proceedings against Continental’s customer Daimler), and/or that
 8 Defendants will institute new, oppressive proceedings against Continental or its
 9 customers in a manner that is not consistent with U.S. policy and subverts the
10 jurisdiction and ability of this Court to effectuate a global resolution of the parties’
11 dispute on FRAND terms and conditions.
12 Dated: September 3, 2019
13                               SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
14
15
                                 By                   /s/ Matthew W. Holder
16                                                  STEPHEN S. KORNICZKY
17                                                     MARTIN R. BADER
                                                     MATTHEW W. HOLDER
18                                                MICHAEL W. SCARBOROUGH
19                                                      MONA SOLOUKI
20
                                                       Attorneys for Plaintiff
21                                              Continental Automotive Systems, Inc.
22
23
24
25
26
27
28
                                               -3-                       Case No. 19-cv-2520-LHK
                                         NOTICE OF PARTIAL WITHDRAWAL OF PLAINTIFF’S MOTION
                                             FOR ANTI-SUIT INJUNCTION, AND REQUEST FOR SAME
